Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: the continuing data on page 1 is incorrect because it lists the US non-provisional application 14/185007 as giving priority under 35 USC 119(e) instead of under 35 USC 120.  Rather the parent application should have priority under 35 USC 119(e).    
Appropriate correction is required.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: The claims filed on the even date of the present application contain new subject matter that is not supported prior to the even date.  Specifically, in claims 2 and 3, the terminology “in-situ” lacks support prior to the even date and it is not clear what this term is intending to convey.  The ordinary definition of the term “in-situ” is “in the normal place.”  Rather “in-vivo” utilized in the parent applications and has support.
Additionally, the new subject matter of claim 10 requiring the high energy mechanical alloying forming amorphous films is not originally supported because the original disclosure does not have the high energy mechanical alloying forming amorphous films; see paragraph 29 of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-18, on the last line of base claims 1 and 17, the language “solidifying the mold” is confusing because the mold is not liquid, but rather the magnesium-based alloy is liquid.  In order to overcome this rejection, the Examiner suggests changing “mold” to ---magnesium-based alloy to have the shape of the mold.
Regarding claims 2-4, the term “in-situ” is not clear because it is not clear what it is intended to convey.
Regarding claim 3, on line 2, the language “forming in-situ an opening in existing tissue” is grammatically awkward and confusing.  In order to overcome this rejection, the Examiner suggests changing this language to ---forming an opening in tissue of the patient---.
Regarding claim 6, on line 2, the “or” within a Markush listing is confusing.
Regarding claim 12, the Markush of claim 12 attempts to expand the scope of claim 11 by adding more elements to the listing.
Regarding claim 18, “the diameter” lacks clear antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9, 11, 12, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steckel et al (US 2012/0143227; hereafter referred to as ST) in view of Spagnoli et al (US 2011/0020768; hereafter referred to as SP).  ST meets the claim language where:
Mapping from claim 1, the “method of preparing a biodegradable bone screw” as claimed is disclosed at least in the abstract and in paragraph 18 of ST;
The step of “preparing a magnesium-based alloy” as claimed is disclosed in paragraphs 36-42 of ST; 
The step of “melting the magnesium-based alloy to form a melted magnesium-based alloy” as claimed is disclosed in paragraph 42 of ST;
The step of “introducing the melted magnesium-based alloy into a mold” as claimed is also disclosed in paragraph 42 of ST, and 
The step of “cooling and solidifying the mold” mold as claimed is disclosed at least in paragraphs 42 and 51 of ST.
However, ST fails to disclose the particular shape features that the screw formed in the mold would have based upon the limitations pertaining to the mold.  SP, from the same art of endeavor, teaches that it was known to the art to make bone screws in the shape of the mold set forth in claims 1 and 17; see Figures 1-4.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to one of ordinary skill in the art to mold the screw of ST into the form disclosed by SP in order to provide a healing abutment head, a threaded shaft, and a tip that is adapted to penetrate bone.
                                     
    PNG
    media_image1.png
    751
    235
    media_image1.png
    Greyscale

Regarding claim 2, the Applicant is directed to see paragraph 18 of ST.
Regarding claim 3, the Applicant is directed to see paragraphs 35 and 44 of SP where the pilot is an opening formed in bone tissue.
Regarding claim 4, the Applicant is directed to see paragraph 22 of SP where the intended use as a craniofacial bone implant is taught.
Regarding claim 5, the Applicant is directed to see Figure 1 ST where the transition point is where the treads begin on the shaft.
Regarding claim 6, the Applicant is directed to see paragraph 36 of ST where arc melting is considered to be a type of high energy mechanical alloying as claimed.
Regarding claims 7-9, the Applicant is directed to see paragraph 36 of ST.
Regarding claims 11-12, the Applicant is directed to see paragraphs 42 and 91 of ST.
Regarding claim 17, the remodeling of tissue is suggested by SP in paragraph 5 thereof.
Claims 10 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ST and SP as applied to claim 1 above, and further in view of Kumta et al (US 9,510,932; hereafter referred to as KA).  
Regarding claim 10, ST fails to disclose amorphous films formed by a pulsed laser as claimed.  KA, from the same art of endeavor, teaches that it was known to utilize pulsed lasers to form amorphous films; see column 1, lines 18-20, column 6, lines 42-54, and column 13, line 59- column 14, line 1.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to form an amorphous film utilizing a pulsed laser on the surface of ST as a way to improve biocompatibility of the bone screw.
Regarding claim 13, ST fails to disclose the particular alloy composition as claimed.  KA, from the same art of endeavor, teaches that it was alloys having the same composition; see column 3, lines 21-35.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize the magnesium-based alloy of KA for ST as a way to improve biocompatibility and reduce corrosion rates; see column 2, lines 45-54 of KA.
Regarding claim 14, ST fails to disclose the particular alloy composition as claimed.  KA, from the same art of endeavor, teaches that it was alloys having the same composition; see column 3, lines 11-20.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize the magnesium-based alloy of KA for ST as a way to improve biocompatibility and reduce corrosion rates; see column 2, lines 45-54 of KA.
Regarding claims 15-16, the Applicant is directed to see column 7, lines 4-12 of KA.
Claims 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ST and SP as applied to claim 1 above, and further in view of Russell et al (US 2011/0060373; hereafter referred to as RU).  ST fails to disclose the particular thickness (i.e., head height) or diameter as claimed.  RU (see paragraph 10 and claim 15) teaches that the claimed dimensions are known to the same art of endeavor.  Therefore, the Examiner asserts that the claimed dimensions would have been considered clearly obvious to an ordinary artisan as not providing anything that is unpredictable or unexpected.
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774